DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DALE LAMAR BROWN,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D19-934

                              [August 8, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case Nos. 96-23376-CF-10A and 98-04934-CF-10A.

  Dale Lamar Brown, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.